                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     WILLIAM E. BROWN,                                  Case No. 16-cv-00603-HSG (PR)
                                                        Plaintiff,
                                   5
                                                                                            ORDER DENYING DEFENDANTS’
                                                 v.                                         MOTION FOR RECONSIDERATION
                                   6

                                   7     R. AMIS, et al.,                                   Re: Dkt. No. 66
                                                        Defendants.
                                   8

                                   9

                                  10                                           INTRODUCTION

                                  11          On March 3, 2016, plaintiff, an inmate at California State Prison, Los Angeles County

                                  12   (“CSP-LAC”), filed a pro se complaint under 42 U.S.C. § 1983. Plaintiff’s original complaint was
Northern District of California
 United States District Court




                                  13   dismissed with leave to amend on the grounds that the claims were difficult to discern, and there

                                  14   was a wide variety of claims that were improperly joined, in violation of Federal Rule of Civil

                                  15   Procedure 20(a). On October 3, 2016, plaintiff filed an amended complaint alleging violation of

                                  16   his religious rights at Pelican Bay State Prison (“PBSP”), where he was previously incarcerated.

                                  17   The Court found that, when liberally construed, plaintiff’s allegations appeared to state cognizable

                                  18   claims under § 1983 for violation of the First Amendment, Fourteenth Amendment, and the

                                  19   Religious Land Use and Institutionalized Persons Act. (“RLUIPA”), 42 U.S.C. § 2000cc-1.

                                  20   Defendants PBSP correctional officer Espinoza, PBSP lieutenant R. Amis, and PBSP community

                                  21   resource manager Robert Losacco were ordered served.

                                  22          On June 28, 2018, the Court granted defendants’ motion to dismiss plaintiff’s injunctive

                                  23   relief claims and RLUIPA claim and denied defendants’ motion for summary judgment on

                                  24   exhaustion grounds. Dkt. No. 63. The Court denied defendants’ summary judgment motion on

                                  25   the grounds that, in Grievance No. PBSP-14-2313, plaintiff exhausted his claim regarding the

                                  26   prison’s failure to grant his religious groups the same religious accommodations as prisoners of

                                  27   other religious beliefs, and that plaintiff was not required to appeal Grievance No. PBSP-14-2313

                                  28   to a final level of review because he was granted the relief sought at the second level of review.
                                   1   Dkt. No. 63 at 7-9. See Harvey v. Jordan, 605 F.3d 681, 685 (9th Cir. 2010) (“An inmate has no

                                   2   obligation to appeal from a grant of relief, or a partial grant that satisfies him, in order to exhaust

                                   3   his administrative remedies.”).

                                   4          Defendants have filed a motion for reconsideration of the Court’s June 28, 2018 order

                                   5   insofar as it did not specifically address defendants Espinoza and Amis’s non-exhaustion defense

                                   6   with respect to plaintiff’s claim that Espinoza and Amis confiscated his religious materials in

                                   7   January 2015 and denied him the right to assemble.1 Plaintiff has not filed an opposition, and the

                                   8   time in which to do so has passed.

                                   9                                               DISCUSSION

                                  10          According to the amended complaint, plaintiff belongs to a religious community that

                                  11   identifies itself as United Kings against Genocidal Environments (“KAGE”). Dkt. No. 25 at 7-8,

                                  12   14.2 Plaintiff alleges that on January 13, 2015, non-defendant prison chaplain Alex Valuiski
Northern District of California
 United States District Court




                                  13   permitted KAGE members to assemble in the PBSP Facility A chapel. Id. at 7. At or around this

                                  14   time, however, defendants Amis and Espinoza confiscated plaintiff’s religious materials and

                                  15   denied him the right to religious assembly. Id. at 7-8, 12. Plaintiff further asserts that defendant

                                  16   Losacco prohibited plaintiff from assembling in the prison chapel until he changed the name of his

                                  17   religious ideology to that of a nonreligious group known as Prisoners Embracing Anti-Hostilities

                                  18   Cultural Evolution (“PEACE”). Id. at 14. Plaintiff asserts that defendant Losacco and non-

                                  19   defendant PBSP Warden Ducart had previously granted KAGE the right to religious assembly via

                                  20   a formal grant of plaintiff’s inmate appeal, PBSP-A-14-2313. Id. This grant was made without

                                  21   any condition that the group change its name. Id.

                                  22          In their motion for reconsideration, defendants argue that plaintiff’s Grievance No. PBSP-

                                  23   14-2313 could not have exhausted administrative remedies as to Amis and Espinoza because it:

                                  24   (1) only grieved the denial of plaintiff’s right to religious assembly whereas the instant action

                                  25
                                       1
                                  26    The Court granted defendants leave to file a motion for reconsideration pursuant to Local Rule 7-
                                       9(a) on August 7, 2018. Dkt. No. 65.
                                  27   2
                                         All page numbers used herein refer to those affixed to the top of the page by the Court’s
                                  28   electronic filing program.

                                                                                           2
                                   1   alleges that Amis and Espinoza denied him the right to religious assembly AND confiscated his

                                   2   religious materials; and (2) failed to name Amis and Espinoza as wrongdoers and indeed could not

                                   3   have named them because their alleged involvement took place in 2015, i.e., after the grievance

                                   4   was filed.

                                   5           Compliance with prison grievance procedures is all that is required by the Prison Litigation

                                   6   Reform Act of 1995 (“PLRA”) to properly exhaust. Jones v. Bock, 549 U.S. 199, 217-18 (2007).

                                   7   In California, the regulation requires the prisoner “to lodge his administrative complaint on CDC

                                   8   form 602.” Morton v. Hall, 599 F.3d 942, 946 (9th Cir. 2010) (citing Cal. Code Regs. tit. 15

                                   9   § 3084.2(a)). Where a prison's grievance procedures do not specify the requisite level of factual

                                  10   specificity required in the grievance, “‘a grievance suffices if it alerts the prison to the nature of

                                  11   the wrong for which redress is sought.’” Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009)

                                  12   (quoting Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002)). The grievance need not include legal
Northern District of California
 United States District Court




                                  13   terminology or legal theories unless they are needed to provide notice of the harm being grieved.

                                  14   Id. Nor must a grievance include every fact necessary to prove each element of an eventual legal

                                  15   claim. Id. The purpose of a grievance is to alert the prison to a problem and facilitate its

                                  16   resolution, not to lay groundwork for litigation. Id. The grievance should include sufficient

                                  17   information “to allow prison officials to take appropriate responsive measures.” Id. at 1121

                                  18   (citation and internal quotation omitted).

                                  19           Regarding defendants’ argument that plaintiff’s grievance did not specifically address any

                                  20   confiscation of religious materials, the Court notes that in PBSP-A-14-2313, plaintiff broadly

                                  21   complained about his lack of religious rights, describing the subject of his appeal as the “denial of

                                  22   free exercise of religious belief in violation of First Amendment and Religious Land Use and

                                  23   Institutionalized Persons Act.” Dkt. No. 39-3 at 4. Although he focused on the need for

                                  24   accommodations to hold congregate services, he specifically pointed out that he was an ordained

                                  25   minister and asked broadly for the same rights afforded to prisoners of other religious beliefs. See

                                  26   id. at 4, 6. The relief granted to plaintiff at the second level was also broad, stating in part:

                                  27           ● Inmate Brown’s request to be able to practice his truly held religious belief is
                                               GRANTED at the Second Level Review. Inmates at PBSP are free to worship and believe
                                  28           in their truly held religious beliefs.
                                                                                           3
                                   1   Dkt. No. 39-3 at 3.

                                   2          The grievance, liberally construed, was sufficient to alert prison officials that plaintiff was

                                   3   being denied the right to lead his religious community, which would reasonably include access to

                                   4   religious materials. A prisoner who wants relief would help himself greatly by making his

                                   5   grievance as clear as possible, but the administrative exhaustion requirement does not require the

                                   6   optimal presentation of a claim. Indeed, in this instance there was no reason for plaintiff to

                                   7   anticipate that his religious materials would be confiscated. In any event, no reasonable officer

                                   8   familiar with the second level relief granted to plaintiff would have believed it appropriate to

                                   9   confiscate his religious materials.3 The Court concludes that PBSP-A-14-2313 was sufficient to

                                  10   exhaust administrative remedies as to both the religious assembly claim and the confiscation of

                                  11   religious documents claim. See Griffin, 557 F.3d at 1120; Jones, 549 U.S. at 217-18.

                                  12          Regarding defendants’ argument that plaintiff failed to name Amis and Espinoza in his
Northern District of California
 United States District Court




                                  13   grievance, defendants point to California regulations requiring an inmate to list all staff members

                                  14   involved in the issue and describe their involvement. See Cal. Code Regs. tit. 15, § 3084.2(a)(3).

                                  15   Defendants are correct that since January 28, 2011, the operative regulation has required that

                                  16   prisoners using the CDCR’s inmate appeal system must list the name(s) of the wrongdoer(s) in

                                  17   their administrative appeals. Section 3084.2 was amended in 2010 (with the 2010 amendments

                                  18   becoming operative on January 28, 2011), and those amendments included the addition of

                                  19   subsection (a)(3). See Cal. Code Regs., tit. 15 § 3084.2 (history notes 11-12 providing operative

                                  20   date of amendment).

                                  21          Here, however, the 602 form provided to plaintiff has a revision date of 08/09, showing

                                  22   that it was outdated. See Dkt. No. 39-3 at 4. The form did not ask plaintiff to list the names of the

                                  23   people involved in denying his religious rights. Rather, it simply asked plaintiff to explain his

                                  24   issue and the action requested. See id. He did so. Where an inmate has provided the information

                                  25   requested on the form provided, he has availed himself of the administrative process the state

                                  26
                                  27   3
                                         As noted in the Court’s June 28, 2018 order, if there was a penological purpose for confiscating
                                  28   the religious materials, this is more appropriately raised in a motion for summary judgment on the
                                       merits.
                                                                                          4
                                   1   made available to him; that is all that the PLRA requires of him. See Butler v. Rianda, 397 F.3d

                                   2   1181, 1183 (9th Cir. 2005) (California prisoner exhausted administrative remedies by filling out

                                   3   ADA accommodation form even though he did not identify the wrongdoers on the form because

                                   4   the form asked him to “describe the problem” and declare “what specific modification or

                                   5   accommodation is requested” but did not require him to identify any specific persons); Jones, 549

                                   6   U.S. at 218 (holding that because the Michigan Department of Corrections’ procedures make no

                                   7   mention of naming particular officials, the Sixth Circuit’s rule imposing such a prerequisite to

                                   8   proper exhaustion is unwarranted).

                                   9          Defendants are correct that the acts allegedly committed by Amis and Espinoza occurred in

                                  10   2015, i.e., after plaintiff had filed his 2014 grievance. However, defendants point to no authority,

                                  11   and the Court is aware of none, holding that a prisoner must restart the appeals process once he

                                  12   has already received a grant of relief simply because the same wrong is committed by a new
Northern District of California
 United States District Court




                                  13   person. See Harvey, 605 F.3d at 685 (It is not “the prisoner’s responsibility to ensure that prison

                                  14   officials actually provide the relief that they have promised.”); Abney v. McGinnis, 380 F.3d 663,

                                  15   669 (2d Cir. 2004) (“A prisoner who has not received promised relief is not required to file a new

                                  16   grievance where doing so may result in a never-ending cycle of exhaustion.”).

                                  17                                             CONCLUSION

                                  18          1.      For the foregoing reasons, defendants’ motion for reconsideration is DENIED.

                                  19          2.      In order to expedite the resolution of this case, the Court orders as follows:

                                  20                  a. No later than 91 days from the date this order is filed, defendants shall file a

                                  21   motion for summary judgment addressing the merits of the remaining claims. A motion for

                                  22   summary judgment also must be accompanied by a Rand notice so that plaintiff will have fair,

                                  23   timely and adequate notice of what is required of him in order to oppose the motion. Woods v.

                                  24   Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154

                                  25   F.3d 952 (9th Cir. 1998), must be served concurrently with motion for summary judgment).

                                  26                  If defendants are of the opinion that this case cannot be resolved by summary

                                  27   judgment, defendants must so inform the Court prior to the date the motion is due.

                                  28                  b. Plaintiff’s opposition to the summary judgment or other dispositive motion must
                                                                                         5
                                   1   be filed with the Court and served upon defendants no later than 28 days from the date the motion

                                   2   is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment provided

                                   3   below as he prepares his opposition to any motion for summary judgment.

                                   4                  c. Defendants shall file a reply brief no later than 14 days after the date the

                                   5   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   6   hearing will be held on the motion.

                                   7          3.       Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                   8   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                   9   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                  10   granted when there is no genuine issue of material fact—that is, if there is no real dispute about

                                  11   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  12   entitled to judgment as a matter of law, which will end your case. When a party you are suing
Northern District of California
 United States District Court




                                  13   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  14   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  15   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  16   as provided in [current Rule 56(c)], that contradict the facts shown in the defendants’ declarations

                                  17   and documents and show that there is a genuine issue of material fact for trial. If you do not

                                  18   submit your own evidence in opposition, summary judgment, if appropriate, may be entered

                                  19   against you. If summary judgment is granted, your case will be dismissed and there will be no

                                  20   trial. Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                  21          (The Rand notice above does not excuse defendants’ obligation to serve said notice again

                                  22   concurrently with a motion for summary judgment. Woods, 684 F.3d at 939).

                                  23          This order terminates Dkt. No. 66.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 11/28/2018

                                  26
                                  27
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  28                                                                 United States District Judge
                                                                                         6
